Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered September 12, 1995, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 6 to 18 years, unanimously affirmed.
The court properly admitted the victim’s explanation of the stabbing under the excited utterance exception to the hearsay rule. Inasmuch as the victim was seriously injured, collapsed in the middle of the street, was bleeding profusely, could not breathe, was in severe pain, and made the statement minutes after the stabbing, there is little question that she uttered it under the stress of nervous excitement resulting from an injury that prevented any opportunity for deliberation which might have led her to be untruthful (People v Edwards, 47 NY2d 493, 497).
The court properly denied defendant’s application to admit his videotaped statement claiming self-defense. The prosecutor did not open the door to its admission by eliciting evidence of defendant’s earlier, inconsistent statement made to the police the day after the stabbing inasmuch as defendant made the videotaped statement after he was arrested, when he had a motive to lie (People v Seit, 86 NY2d 92, 96). Defendant’s remaining arguments on this issue are without merit. Concur— Rosenberger, J. P., Wallach, Rubin, Tom and Colabella, JJ.